Citation Nr: 9904447	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  97-19 761	)	DATE
	)
	)

On appeal from the
U. S. Department of Veterans Affairs (VA) Regional Office 
(RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from October 1972 to February 
1996.  In a July 1996 rating action, the RO granted service 
connection for bilateral pes planus and assigned a 
noncompensable rating.  The veteran appealed for a higher 
rating.  In November 1996, the veteran was furnished a 
Statement of the Case which also covered the issue of service 
connection for seborrheic dermatitis.  However, service 
connection for that disorder was granted by the RO in May 
1998.  As such, that issue is not before the Board for 
appellate consideration.


FINDING OF FACT

The veteran's bilateral pes planus currently results in 
moderate foot disability.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for bilateral pes planus 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§  4.7, 4.71(a), Diagnostic Code 5276 
(1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran claims that his bilateral pes planus is more 
disabling than currently evaluated and warrants a compensable 
rating.  In particular, he states that he has continuing pain 
in his feet, and that he has to limit many activities due to 
the pes planus.

A letter dated in September 1995 was received by J. W. 
Shrifter, D.P.M.  Dr. Shrifter stated that he had treated the 
veteran since the spring of 1995 for a variety of foot 
problems.  The veteran's chief complaints had been pain in 
the feet and his inability to stand for any length of time 
due to the pain.  His latest orthotics had not relieved the 
pain.  An examination revealed that the veteran had bilateral 
forefoot varus with moderate pes planus.  There was 
limitation of the range of motion of his mid-tarsal and 
subtalar joints.  There was pain on palpation of the medial 
slip of his plantar fascia along the central aspect and 
proximally to the insertion into the calcaneus.  The veteran 
was unable to stand or walk for greater than 30 minutes 
without experiencing significant pain.  

The veteran was afforded a VA examination in April 1996.  He 
stated that he had flat feet that were treated with arch 
supports, and that he had good results.  On examination, 
severe bilateral pes planus was noted.  The diagnoses 
included bilateral pes planus with X-ray results showing 
normal feet.  (This examination is of virtually no probative 
value.  It contains the answers to questions on a computer 
generated form, without the questions.  Further, the 
examiner's reference to severe bilateral pes planus is in 
sharp contrast with an X-ray report that notes no pes planus 
of the bony longitudinal arch).   

In a September 1996 statement, the veteran claimed that he 
has had numerous sets of orthotics but that none of them have 
been able to stabilize his feet for more than a year.  He 
stated that he has continuing pain in his feet.

A subsequent letter dated in April 1997 was received from Dr. 
Shrifter.  He stated that the veteran's orthotics were able 
to lessen his symptoms, but that they did not eliminate them.  
He still had a great deal of pain whenever he had to stand 
for any period of time, or walk any distance.  Examination of 
the veteran's feet revealed that the line of progression fell 
medial to his hallux, and that there was medial bowing of his 
Achilles tendons.  He noted that the veteran currently had 
moderate to severe plantar fasciitis.  

On VA orthopedic examination in July 1997, the veteran stated 
that orthotic inserts helped his feet, but that he cannot run 
or play sports anymore or walk for a prolonged period of 
time.  On examination, the feet flattened out on weight-
bearing and there was tenderness in the lateral aspect and in 
the longitudinal arches of both feet.  The veteran had 
difficulty squatting.  Other maneuvers produced discomfort.  
On supination, both feet were within normal limits when not 
weight bearing.  On pronation, both feet were within normal 
limits when not weight bearing.  He could rise on toes and 
heels with difficulty.  The appearance was bilateral pes 
planus.  Function was fair with discomfort on weight-bearing 
without orthotic supports.  He walked carefully.  There were 
no secondary skin or vascular changes.  X-rays of both feet 
showed mild pes planus bilaterally.  

In a written argument by the veteran's representative, it was 
noted that the veteran's functional loss due to his 
disability was not addressed pursuant to the U.S. Court of 
Veterans Appeals (Court) holding in DeLuca v. Brown, 9 Vet. 
App. 202 (1995). 
 
II.  Analysis

Initially, the Board of Veterans' Appeals (Board) finds that 
the veteran's claim for an increased rating for bilateral pes 
planus is well-grounded within the meaning of 38 U.S.C.A. § 
5107(a).  The Court has held that, when a veteran claims that 
a service connected disability has increased in severity, the 
claim is well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Court has also stated that where entitlement 
to a compensation has already been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In general, disability evaluations are determined by applying 
a schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  In 
determining the current level of impairment, the disability 
must be viewed in relation to its history.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  

The veteran's pes planus is specifically evaluated under the 
provisions of 38 C.F.R.§ 4.71(a), Diagnostic Code 5276.  
Under the criteria of this rating code, a noncompensable 
evaluation is assigned for mild flatfeet with symptoms 
relieved by a built up shoe or an arch support. A 10 percent 
evaluation is warranted for bilateral moderate flatfoot with 
the weight bearing line over or medial to the great toe, 
inward bowing of the tendo achillis, and pain on manipulation 
or use of the feet. A 30 percent evaluation is warranted for 
severe bilateral flatfoot with objective evidence of marked 
deformity (pronation, abduction, etc), accentuated pain on 
manipulation and use, indications of swelling on use, and 
characteristic callosities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Review of the record reveals continuing complaints of pain 
and restricted activity due to the veteran's pes planus.  
Statements from the veteran and private clinical records 
indicate that orthotics have not provided sufficient pain 
relief.  On recent VA examination, there was tenderness in 
the lateral and longitudinal arches of both feet and the feet 
flattened out on weight-bearing.  He had difficulty in 
squatting and experienced discomfort on weight-bearing 
without orthotic supports.  Based on the recent VA 
examination findings and the veteran's complaints of 
continuing pain and insufficient pain relief from the use of 
orthotics, the Board concludes that the veteran's bilateral 
pes planus currently results in moderate disability which 
warrants an evaluation of 10 percent under the criteria of 
38 C.F.R. § 4.71(a), Diagnostic Code 5276.  However, the 
evidence of record does not show that the veteran's bilateral 
pes planus produces a severe foot disability.  There is no 
objective evidence of marked deformity, accentuated pain on 
manipulation or use, swelling, or characteristic callosities.  
Accordingly, a 30 percent evaluation for pes planus is not 
currently warranted under Diagnostic Code 5276.         

Lastly, the Board notes the representative's contention that 
DeLuca criteria were not addressed in this case.  DeLuca 
criteria is applicable only in rating musculoskeletal 
disabilities that include limitation of motion as part of the 
rating criteria.  Here,  limitation of motion is not part of 
the rating criteria for pes planus, and as a result,  DeLuca 
criteria are not specifically applicable.  However, the 
rating criteria do provide for consideration of pain on 
manipulation and use of the feet, and the Board has 
considered these symptoms in its decision to grant a 10 
percent rating for bilateral pes planus.   


ORDER

An increased rating for bilateral pes planus is granted to 
the extent indicated, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

